2015 IL 117200



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS



                                     (Docket No. 117200)

          ROBERT F. HARRIS, Appellee, v. ONE HOPE UNITED, INC., et al.,
                                  Appellants.



                                Opinion filed March 19, 2015.



         JUSTICE KARMEIER delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Burke, and
     Theis concurred in the judgment and opinion.



                                           OPINION

¶1       In this case, the appellant, One Hope United, Inc. (One Hope), asks us to
     recognize a new privilege in Illinois: a self-critical analysis privilege. We decline to
     do so, as we consider the matter more appropriately a subject for legislative action.
     Thus, we affirm the judgment of the appellate court, which similarly deferred this
     question of public policy to the legislature. 2013 IL App (1st) 131152, ¶ 1.
¶2                                   BACKGROUND

¶3       One Hope contracts with the Illinois Department of Children and Family
     Services (DCFS) to provide services with the objective of keeping troubled
     families together. Seven-month-old Marshana Philpot died while her family
     participated in One Hope’s “Intact Family Services” program. The Cook County
     public guardian (Public Guardian), acting as administrator of Marshana’s estate,
     filed this wrongful death case to recover damages against One Hope, its employee
     Pixie Davis, and Marshana’s mother, Lashana Philpot.

¶4       The complaint alleges, inter alia, that DCFS received a complaint about
     Lashana’s neglect and/or abuse of Marshana. DCFS investigated the complaint and
     assigned the matter to One Hope. One Hope began monitoring the Philpot family
     for counseling services. At one point, Marshana was hospitalized for failure to
     thrive. When she was discharged, DCFS ordered that she live with her aunt,
     Marlene Parsons. Under Ms. Parsons’ care, the child began to thrive. Eventually,
     Marshana was returned to the care of her mother. According to the complaint, the
     child subsequently drowned when Lashana left her unattended while bathing her.
     The complaint alleges that One Hope failed to protect Marshana from abuse or
     neglect, and should not have allowed Marshana to be returned to her mother
     because of her unfavorable history and her failure to complete parenting classes.

¶5       In the course of this litigation, attorneys for the Public Guardian deposed the
     executive director of One Hope, who revealed the existence of a “Priority Review”
     report regarding Marshana’s case. According to the director, One Hope has a
     “continuous quality review department” which investigates cases and prepares
     these reports. The priority review process considers whether One Hope’s services
     were professionally sound, identifies “gaps in service delivery” and evaluates
     “whether certain outcomes have been successful or unsuccessful.” After One Hope
     refused to produce the report in response to a discovery request, the Public
     Guardian moved to compel its production. One Hope resisted, asserting that the
     report was protected from disclosure by the self-critical analysis privilege.

¶6      The circuit court of Cook County determined that the privilege did not apply
     and ordered One Hope to produce the priority review report. The court found that
     One Hope’s refusal to produce the report after being ordered to do so was
     contumacious. To facilitate One Hope’s request for appellate review of the


                                            -2-
     privilege issue, the court found One Hope’s law firm 1 in “friendly” contempt of
     court and fined it $1 per day. The fine order was immediately appealable under
     Supreme Court Rule 304(b)(5) (Ill. S. Ct. R. 304(b)(5) (eff. Feb. 26, 2010)). When
     a contempt order based on a discovery violation is appealed, the underlying
     discovery order is also subject to review. See Norskog v. Pfiel, 197 Ill. 2d 60, 69
     (2001).


¶7                     SELF-CRITICAL ANALYSIS PRIVILEGE

¶8        The self-critical analysis privilege appears to have originated in Bredice v.
     Doctors Hospital, Inc., 50 F.R.D. 249 (D.D.C. 1970), a medical malpractice case.
     In Bredice, the court held that a decedent’s administratrix in a medical malpractice
     suit could not obtain discovery of the minutes and reports of a hospital staff review
     meeting. The court stressed that the confidentiality of the medical staff’s evaluation
     of potential improvements in its procedures and treatments was so essential to the
     self-review process that allowing discovery would chill the candor required for an
     effective internal review. Id. at 250. In particular, the court recognized that the
     long-term public benefits of improved health care outweighed the needs of the
     litigant seeking discovery, and, thus, should not be sacrificed without a showing of
     good cause. Id. at 251. 2

¶9        The fundamental purpose of what has come to be known as a “self-critical
     analysis privilege” is to protect from disclosure documents that contain candid and
     potentially damaging self-criticism, where disclosure of those documents would
     harm a significant public interest. Scott v. City of Peoria, 280 F.R.D. 419, 424 (C.D.
     Ill. 2011). Although the original purpose of the privilege was to encourage candor
     when parties sought to improve their own procedures in providing medical care to

         1
            Although One Hope’s law firm is technically the only appellant in this case, for ease of
     reference, we refer herein to “One Hope’s” arguments rather than the “law firm’s” arguments.
          2
           In the 1980s, our legislature recognized the desirability of a privilege in this limited context
     and enacted the Medical Studies Act (735 ILCS 5/8-2101 et seq. (West 2012)), which provides,
     inter alia, that “[s]uch information, records, statements, notes, memoranda, or other data, shall not
     be admissible as evidence, nor discoverable in any action of any kind in any court or before any
     tribunal, board, agency or person.” 735 ILCS 5/8-2102 (West 2012). As this court has stated: “The
     purpose of the Act is to encourage candid and voluntary studies and programs used to improve
     hospital conditions and patient care or to reduce the rates of death and disease.” Niven v. Siqueira,
     109 Ill. 2d 357, 366 (1985).



                                                     -3-
       patients, some federal courts have relied upon the privilege in other factual settings.
       When expanded to other circumstances, courts generally use it to encourage
       activities that will protect human life or public health. Deel v. Bank of America,
       N.A., 227 F.R.D. 456, 458 (W.D. Va. 2005). Whether the privilege applies in a
       particular fact situation depends in significant part on balancing the public interest
       furthered by self-assessment against the interest in pursuing the search for truth.
       Scott, 280 F.R.D. at 424.

¶ 10       The requisites for application of, what the Deel court described as, “this
       purported privilege” (Deel, 227 F.R.D. at 458) have been variously set out as either
       a three- or four-part test. In Dowling v. American Hawaii Cruises, Inc., 971 F.2d
423, 425-26 (9th Cir. 1992), the Ninth Circuit Court of Appeals noted that the
       “generally required” elements, “if such a privilege exists,” are as follow: (1) the
       information must result from a critical self-analysis undertaken by the party
       seeking protection; (2) the public must have a strong interest in preserving the free
       flow of the type of information sought; (3) the information must be of the type
       whose flow would be curtailed if discovery were allowed; and (4) the document
       was prepared with the expectation that it would be kept confidential and has in fact
       been kept confidential.

¶ 11        As the Deel and Dowling courts’ comments suggest, whether the privilege
       should be, or has been generally, recognized in the federal courts is a matter of
       disagreement. As a district court has recently observed, “the Supreme Court has
       explicitly declined to introduce a peer-review privilege—sometimes referred to as a
       ‘self-critical analysis’ privilege—into the federal common law,” a disinclination
       which “is consistent with the reluctance of federal courts to contravene the general
       rule in favor of admissibility by creating new privileges.” Williams v. City of
       Philadelphia, No. 08-1979, 2014 WL 5697204, at *3 (E.D. Pa. Nov. 4, 2014)
       (citing, inter alia, University of Pennsylvania v. Equal Employment Opportunity
       Comm’n, 493 U.S. 182, 189 (1990), In re Grand Jury, 103 F.3d 1140, 1150 (3d Cir.
       1997), and United States v. Nixon, 418 U.S. 683, 710 (1974) (cautioning that
       privileges “are not lightly created nor expansively construed”)). Lower federal
       courts appear to have exercised caution in this regard. See generally Alaska
       Electrical Pension Fund v. Pharmacia Corp., 554 F.3d 342, 351 n.12 (3d Cir.
       2009) (“The self-critical analysis privilege has never been recognized by this Court
       and we see no reason to recognize it now.”); Williams, 2014 WL 5697204, at *3
       (rejecting a contention that “there is a ‘developing trend’ in the federal courts
       toward *** recognition” of the privilege); Granberry v. Jet Blue Airways, 228
                                                -4-
       F.R.D. 647, 650 (N.D. Cal. 2005) (stating that no circuit court of appeals had
       explicitly recognized the self-critical analysis privilege); Union Pacific R.R. Co. v.
       Mower, 219 F.3d 1069, 1076 n.7 (9th Cir. 2000) (“This court has not recognized
       this novel privilege.”); Medina v. County of San Diego, No. 08cv1252, 2014 WL
4793026, at *7 (S.D. Cal. Sept. 25, 2014) (“The Ninth Circuit does not recognize
       the self-critical analysis privilege.”); Burden-Meeks v. Welch, 319 F.3d 897, 899
       (7th Cir. 2003) (referring to the self-critical analysis privilege as “a privilege never
       recognized in this circuit”). But see Scott, 280 F.R.D. at 423-24 (stating “[t]here
       can be no doubt” that the Seventh Circuit recognized the privilege in Coates v.
       Johnson & Johnson, 756 F.2d 524, 551 (7th Cir. 1985)).


¶ 12                                        ANALYSIS

¶ 13       The question before this court is whether Illinois should recognize the
       self-critical analysis privilege. The parties agree that a de novo standard of review
       applies. Indeed, the applicability of a discovery privilege is a matter of law (Niven,
109 Ill. 2d at 368) and rulings with respect thereto are subject to de novo review.
       Center Partners, Ltd. v. Growth Head GP, LLC, 2012 IL 113107, ¶ 27; Norskog,
197 Ill. 2d at 71.

¶ 14       Our appellate court has been asked to consider recognition of the self-critical
       analysis privilege in at least three different contexts, including the case now before
       us: People v. Campobello, 348 Ill. App. 3d 619 (2004); Rockford Police Benevolent
       & Protective Ass’n v. Morrissey, 398 Ill. App. 3d 145 (2010); 2013 IL App (1st)
131152. In each instance, the appellate court declined to recognize the prospective
       privilege.

¶ 15        The question arose in Campobello in the course of a criminal prosecution of a
       priest for the alleged molestation of a young girl. The Roman Catholic Diocese of
       Rockford (Diocese) was served with discovery requests by the State and refused to
       comply. Among the items sought were the Diocese’s investigative records. The
       Diocese urged the trial court to recognize a “critical self-analysis” privilege under
       Illinois law and rule that the privilege protected those records from disclosure.
       Campobello, 348 Ill. App. 3d at 625. The circuit court rejected the argument that
       the records of the internal investigation of the defendant were protected by a
       “critical self-analysis” privilege and ordered them produced. Id. The Diocese
       respectfully requested a contempt order to facilitate an appeal, and the circuit court
       complied.
                                                -5-
¶ 16        In the ensuing appeal, wherein other matters were also raised and addressed, the
       appellate court “decline[d] to consider whether the [self-critical analysis] privilege
       should be made part of Illinois law.” Id. at 637. The court noted the Diocese’s
       concession that the privilege has never been recognized in Illinois common law.
       The court found the “closest statutory analogue” to be section 8-2101 of the
       Medical Studies Act (735 ILCS 5/8-2101 (West 2002)), which protects, against
       discovery, hospital documents related to internal quality control. The appellate
       court acknowledged the Diocese’s argument that its misconduct officer and
       intervention committee records were the product of an analogous function and
       should thus be protected from disclosure as well; however, the appellate court
       concluded: “Whatever the force of this reasoning, it does not warrant an exercise in
       ‘judicial legislation’ [citation]. The privilege that the Diocese would have us
       recognize implicates competing public policy considerations that are best weighed
       by the General Assembly.” Campobello, 348 Ill. App. 3d at 637 (citing People ex
       rel. Birkett v. City of Chicago, 184 Ill. 2d 521 (1998)).

¶ 17       More recently, the appellate court, in Rockford, considered the question of
       privilege recognition in the context of a request for disclosure under the Freedom of
       Information Act (FOIA) (5 ILCS 140/1 et seq. (West 2006)). In Rockford, the
       plaintiff, pursuant to the provisions of the FOIA, sought, inter alia, production of a
       survey conducted by Rockford College at the behest of the Rockford police
       department. The defendants, including the police department, represented that the
       purpose of the survey was to assess the department’s performance, and was thus
       exempt from disclosure pursuant to “the self-critical analysis privilege as
       developed under the federal common law.” Rockford, 398 Ill. App. 3d at 148. The
       circuit court rejected that contention, ruling that “the survey was not exempt from
       disclosure either as an audit or pursuant to the self-critical analysis privilege, or any
       other privilege.” Id. at 149.

¶ 18       On appeal, defendants argued multiple bases for exemption of records
       requested, among them, applicability of a self-critical analysis privilege to the
       survey sought in discovery. In rejecting defendants’ claim of privilege, the
       appellate court first noted that “[a] self-critical analysis exemption is not to be
       found among the enumerated exemptions” in the FOIA, and the court declined to
       read such an exemption into the Act. Id. at 152. Second, the appellate court
       observed that the self-critical analysis privilege has not been adopted by Illinois
       courts. The appellate court reiterated the general principle that “privileges are
       disfavored because they are in derogation of the search for truth” and quoted from
                                               -6-
       Birkett, where this court stated that “ ‘the extension of an existing privilege or
       establishment of a new one is a matter best deferred to the legislature.’ ” Id. at 153
       (quoting Birkett, 184 Ill. 2d at 528). Third, the appellate court noted that the federal
       cases cited by defendants are not binding upon state courts and, in any event, the
       Illinois version of the FOIA differed from the federal version. Id. Finally, the
       appellate court in Rockford, like the court in Campobello, rejected an argument that
       a self-critical analysis privilege of broader application should be recognized based
       upon an analogous statutory privilege created by the legislature in the Medical
       Studies Act. The appellate court observed that the legislature “easily could have
       codified the [privilege] into the FOIA, had it chosen to do so,” and “[t]he
       privilege’s presence in the Medical Studies Act juxtaposed against its absence in
       the FOIA strongly supports the opposite of defendants’ argument—that the
       legislature deliberately omitted the privilege from the FOIA.” Id. at 153-54.

¶ 19       Recognition of a self-critical analysis privilege was most recently considered,
       and rejected, by the appellate court in the case sub judice. The appellate court first
       acknowledged that “[s]ome federal courts” have recognized a self-critical analysis
       privilege, which, “on the federal level is created only by case law and not by federal
       statutes or specific court rules.” 2013 IL App (1st) 131152, ¶¶ 1, 11. The appellate
       court observed: “The parties do not dispute that the self-critical analysis privilege
       has never been definitively established by any Illinois statute, court rule, or prior
       state case law.” Id. ¶ 8. The appellate court noted that appellate panels in Rockford
       and Campobello had considered recognition of the privilege, “albeit in somewhat
       different contexts,” and had declined to recognize it. Id. ¶¶ 14-15.

¶ 20       Like the courts in Rockford and Campobello, the appellate court in this case
       relied upon this court’s decision in Birkett, in this instance, for the propositions
       that: (1) privileges against disclosure are strongly disfavored because they operate
       to exclude relevant evidence and thus work against the truthseeking function of
       legal proceedings; (2) privileges should not be applied unless they promote
       sufficiently important interests to outweigh the need for probative evidence; and (3)
       the extension of an existing privilege or establishment of a new one is a matter best
       deferred to the legislature. Id. ¶ 13 (citing Birkett, 184 Ill. 2d at 527-28).

¶ 21       Having acknowledged those principles of general application, the appellate
       court then considered two of defendants’ arguments specific to this case: (1) that
       shielding self-critical documents would further the purposes of the Child Death
       Review Team Act (20 ILCS 515/1 et seq. (West 2012)); and (2) that the impetus
                                                -7-
       behind the statutory privilege afforded by the Medical Studies Act (735 ILCS
       5/8-2101 (West 2012)) warrants judicial extension of an analogous privilege in this
       context. The appellate court rejected both arguments.

¶ 22       In the first instance, the court found that “a close review of the [Child Death
       Review Team] Act reveals that it encourages, rather than discourages, disclosure of
       information of the sort sought here.” 2013 IL App (1st) 131152, ¶ 16.
       “Additionally, the Act specifically states that ‘[a]ccess to information regarding
       deceased children by *** multidisciplinary and multiagency child death review
       teams is necessary for those teams to achieve their purposes and duties.’ ” Id.
       (quoting 20 ILCS 515/5(7) (West 2012)). The appellate court determined that the
       overriding need to determine the truth with respect to the cause of death of an infant
       overrides the desire of One Hope to keep its self-evaluations confidential. Id. ¶ 17.

¶ 23       With respect to One Hope’s second argument, the appellate court pointed out
       that the Medical Studies Act, by its very terms, does not apply to institutions such
       as One Hope. Moreover, the appellate court observed that the Rockford court
       “declined a similar invitation to adopt the Medical Studies Act privilege to
       disclosure required by other statutes by analogy.” Id. ¶ 18.

¶ 24        The appellate court concluded, while neither Campobello nor Rockford is
       squarely on point, their analyses nonetheless provided substantial support to the
       court’s determination that the self-critical analysis privilege is not recognized in
       Illinois. Id. “Absent the privilege, there is no dispute that the priority review report
       is discoverable, as it may contain information admissible at trial or lead to such
       information.” (Emphases added.) Id. ¶ 19. The appellate court thus affirmed the
       circuit court’s order compelling production of the priority review report and
       vacated the contempt order, acknowledging that the failure to comply with the
       circuit court’s order involved a “good faith” effort “to secure appellate
       interpretation of this rather novel issue.” Id. ¶ 20.

¶ 25       We now turn to Birkett, the oft-cited opinion in the state appellate court
       decisions that have declined to recognize the self-critical analysis privilege. In
       Birkett, this court was asked to adopt a common law “deliberative process
       privilege” to exempt from discovery confidential advice given to those involved in
       making decisions and policy for state and local government. Birkett, 184 Ill. 2d at
       526. Unlike the privilege here at issue, which, at best, can be said to have gained a
       foothold in the federal courts, this court in Birkett observed that the deliberative

                                                -8-
       process privilege was “[w]idely recognized in the federal courts.” Id. The rationale
       for the deliberative process privilege bears some similarity to that offered for the
       self-critical analysis privilege in that, in both instances, the idea is to foster candor
       and a frank exchange of opinion for decisional or remedial purposes. See id. at 527.

¶ 26       Having acknowledged the rationale underpinning the deliberative process
       privilege, this court nonetheless hastened to add that “privileges are strongly
       disfavored because they operate to ‘exclude relevant evidence and thus work
       against the truthseeking function of legal proceedings.’ ” Id. (quoting People v.
       Sanders, 99 Ill. 2d 262, 270 (1983)). This court noted that the decision to create a
       privilege or extend an existing one involves a determination that the privilege
       promotes sufficiently important interests to outweigh the need for probative
       evidence, a determination that is best deferred to the legislature. Id. at 528 (citing,
       inter alia, Illinois Educational Labor Relations Board v. Homer Community
       Consolidated School District No. 208, 132 Ill. 2d 29, 34 (1989), and Sanders, 99 Ill.
2d at 269 (recognizing that the great majority of privileges recognized in Illinois are
       statutory creations)).

¶ 27        Although this court in Birkett recognized that the creation of a new privilege in
       Illinois is “presumptively a legislative task,” the court acknowledged that “Homer
       allows for a court’s recognition of an evidentiary privilege, in ‘rare instances,’
       where each of the following conditions are met: (1) the communications originated
       in a confidence that they will not be disclosed; (2) this element of confidentiality is
       essential to the full and satisfactory maintenance of the relation between the
       parties; (3) the relation must be one which in the opinion of the community ought
       to be sedulously fostered; and (4) the injury that would inure to the relation by
       disclosure would be greater than the benefit thereby gained for the correct disposal
       of litigation.” (Emphases in original.) Id. at 533 (citing Homer, 132 Ill. 2d at 35). In
       Birkett, this court disposed of the proponent’s argument based on its failure to
       establish the first element of the test. Id. at 534.

¶ 28       In Homer, where this court did recognize a qualified privilege protecting the
       strategy deliberations of school boards and teachers’ unions engaged in collective
       bargaining from disclosure, the court nonetheless began its analysis with this
       cautionary quotation from Sanders:

              “ ‘The expansion of existing testimonial privileges and acceptance of new
           ones involves a balancing of public policies which should be left to the

                                                 -9-
          legislature. A compelling reason is that while courts, as institutions, find it easy
          to perceive value in public policies such as those favoring the admission of all
          relevant and reliable evidence which directly assist the judicial function of
          ascertaining the truth, it is not their primary function to promote policies aimed
          at broader social goals more distantly related to the judiciary. This is primarily
          the responsibility of the legislature. To the extent that such policies conflict
          with truthseeking or other values central to the judicial task, the balance that
          courts draw might not reflect the choice the legislature would make.’ ” Homer,
132 Ill. 2d at 34 (quoting Sanders, 99 Ill. 2d at 271).

¶ 29       Thereafter, the court readily found three of the four conditions for recognition
       of a privilege met and proceeded to consider the fourth. Id. at 35-36. In that part of
       its analysis, this court first addressed an issue raised by the parties in the lower
       courts: “whether the General Assembly created a statutory privilege for
       collective-bargaining matters discussed at closed school board meetings by
       exempting these matters from the Open Meetings Act (Ill. Rev. Stat. 1987, ch. 102,
       par. 41 et seq.) and the Freedom of Information Act (Ill. Rev. Stat. 1987, ch. 116,
       par. 201 et seq.).” Id. at 36. This court stated it was unclear from the language of the
       acts that the General Assembly intended those statutes to create a statutory
       privilege; however, the court believed the statutory language was “indicative of a
       legislative intent that collective-bargaining strategy sessions be kept confidential.”
       Id. at 37. Expressing concern that a statutory privilege based on those two acts
       “would apply only to governmental bodies (here, the school district) and would not
       prohibit union strategy meetings from being discovered,” the court “decline[d] to
       base any privilege solely on these statutes, but instead view[ed] these acts as
       evidence of a public policy favoring confidentiality in collective-bargaining
       strategy.” (Emphasis added.) Id.

¶ 30        Looking elsewhere for indicia of legislative intent, the court next turned to the
       Illinois Educational Labor Relations Act (Ill. Rev. Stat. 1987, ch. 48, ¶ 1701 et
       seq.). The court found support for recognition of a privilege in section 2(n) of the
       Act, which prevented employees who may have knowledge of, or access to, school
       board collective-bargaining strategy from joining labor organizations. That
       prohibition, the court reasoned, evinced legislative intent to protect educational
       employers from premature disclosure of their bargaining proposals and labor
       relations policies that could undermine their bargaining strategies, an intent that
       “would obviously be frustrated if labor organizations were allowed to obtain that
       same information through discovery.” Homer, 132 Ill. 2d at 38.
                                              - 10 -
¶ 31       Finally, the court turned to federal labor law and found there, too, a policy of
       preserving the confidentiality necessary to effective collective bargaining. Id. at
       38-39.

¶ 32       Based upon its examination of pertinent legislative and administrative action,
       this court concluded that “there exists a strong public policy protecting the
       confidentiality of labor-negotiating strategy sessions” and, on that basis, found that
       policy sufficiently satisfied the fourth element of the four-prong test. Id. at 39-40.
       This court thus held “some type of privilege is necessary to prevent disclosure of
       either party’s negotiating strategy during an unfair labor practice proceeding before
       the Illinois Educational Labor Relations Board.” Id. at 40.

¶ 33       We find Birkett and Homer instructive insofar as they counsel, in the first
       instance, against judicial infringement upon what is principally a policymaking
       decision for the legislature, and in the second, for consideration of legislative
       enactments that are in place before deciding whether expressions of public policy
       therein warrant a “rare” exercise of judicial authority in furtherance thereof. See
       Birkett, 184 Ill. 2d at 533 (“the creation of a new privilege is presumptively a
       legislative task” and this court acts to recognize a new privilege only in “rare
       instances”).

¶ 34       In the appellate court, One Hope argued the relevance of two legislative acts:
       the Child Death Review Team Act (20 ILCS 515/1 et seq. (West 2012)) and the
       Medical Studies Act (735 ILCS 5/8-2101 (West 2012)). We find these acts
       significant in ascertaining legislative intent. See Homer, 132 Ill. 2d at 36-40
       (examining, inter alia, the provisions of Illinois’s Open Meetings Act, the Freedom
       of Information Act, and the Educational Labor Relations Act before concluding
       “that there exists a strong public policy protecting the confidentiality of
       labor-negotiating strategy sessions”).

¶ 35       First, we find the Rockford court’s reasoning sound and applicable in this
       context as well. In Rockford, the appellate court rejected defendants’ invitation to
       create a self-critical analysis privilege in relation to the FOIA, stating:

              “The fact that the legislature codified this privilege in relation to the internal
          quality control of medical institutions means that the legislature easily could
          have codified the provision into the FOIA, had it chosen to do so. The
          privilege’s presence in the Medical Studies Act juxtaposed against its absence
          in the FOIA strongly supports the opposite of defendants’ argument—that the
                                               - 11 -
          legislature deliberately omitted the privilege from the FOIA and we should not
          engraft it into the FOIA.” Rockford, 398 Ill. App. 3d at 153-54.

       As the appellate court in this case pointedly observed, “by its very terms, [the
       Medical Studies Act] does not apply to institutions such as One Hope.” 2013 IL
       App (1st) 131152, ¶ 18.

¶ 36       Obviously, the legislature could have extended this quality control privilege to
       myriad scenarios involving all kinds of entities, public and private, based upon the
       rationale that internal review might benefit others using those services or products
       in the future. However, the legislature’s approach has been targeted and narrow.
       This, we believe, evinces a legislative intent to limit, rather than expand, the scope
       of the privilege.

¶ 37       With respect to the specific circumstances before us, further support for this
       conclusion can be found in the Child Death Review Team Act. The stated policy of
       the Act, as set forth in subsection (3) of section 5, underscores the need for “an
       accurate and complete determination of the cause of death” as well as “the
       development and implementation of measures to prevent future deaths from similar
       causes.” 20 ILCS 515/5(3) (West 2012). To that end, the legislature has determined
       that “[a]ccess to information regarding deceased children and their families by
       multidisciplinary and multiagency child death review teams is necessary for those
       teams to achieve their purposes and duties.” 20 ILCS 515/5(7) (West 2012).
       Though section 30(b) of the Act limits public access to information, specifying that
       “[r]ecords and information provided to a child death review team and the Executive
       Council, and records maintained by a team or the Executive Council, are
       confidential and not subject to the Freedom of Information Act ***, as provided in
       that Act,” this subsection contains an important exemption:

              “Nothing contained in this subsection (b) prevents the sharing or disclosure
          of records, other than those produced by a Child Death Review Team or the
          Executive Council, relating or pertaining to the death of a minor under the care
          of or receiving services from the Department of Children and Family Services
          and under the jurisdiction of the juvenile court with the juvenile court, the
          State’s Attorney, and the minor’s attorney.” (Emphases added.) 20 ILCS
          515/30(b) (West 2012).

       Thus, subsection (b) of section 30 limits public access to records provided to child
       death teams, and protects, to an even greater degree, records produced by a Child
                                               - 12 -
       Death Review Team or the Executive Council. However, when a child dies who
       was under the care of, or receiving services from, DCFS and under the jurisdiction
       of the juvenile court, disclosure of records, other than those produced by the Child
       Death Review Team or the Executive Council, is permissible to the minor’s
       attorney.

¶ 38       We read this statutory provision as further, and clearer, evidence that the
       legislature did not intend to expand any existing quality control privilege to the
       circumstances before us in this case. DCFS was ultimately responsible for
       Marshana’s care and well-being; One Hope was, by assignment, an extension of
       DCFS. With the exception of those records actually produced by the Chold Death
       Review Team or Executive Council, all other records pertinent to the child’s death
       are subject to disclosure to the minor’s attorney. The records at issue in this case
       address the circumstances of Marshana’s death and the services that were provided
       by One Hope. Subsection (b) obviously envisions the use of records in potential
       prosecution and litigation after a child’s death as it addresses and allows for
       disclosure of information to both the prosecutor and the minor’s attorney.


¶ 39                                     CONCLUSION

¶ 40       We conclude that relevant legislative acts and omissions evince a public policy
       determination by the General Assembly that the type of information sought in
       discovery here is not subject to a “self-critical analysis privilege” that would
       protect it from disclosure. As the appellate court concluded: “Absent the privilege,
       there is no dispute that the priority review report is discoverable, as it may contain
       information admissible at trial or lead to such information.” 2013 IL App (1st)
131152, ¶ 19.

¶ 41        For the reasons stated, we affirm the judgment of the appellate court, including
       its vacation of the contempt order.



¶ 42      Affirmed.




                                               - 13 -